DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 2/3/2021 that has been entered, wherein claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 3-5, 7, 8 and 10 of U.S. Patent No. 9,564,573 in view of  Calviello et al. (US 2001/0035524 A1) and . 
Regarding claim 1, claim 1 of U.S. Patent No. 9,564,573 teaches a Josephson junction structure, the structure comprising: 
a first stack and a second stack formed on a substrate; 
a contact bridge connecting the first stack and the second stack; and 


Claim 1 of U.S. Patent No. 9,564,573 does not recite a portion of the first stack and a portion of the second stack having different widths and a contact bridge comprising a continuous piece of superconducting material, the continuous piece of the superconducting material formed on a top surface of both the first stack and the second stack, the top surface being parallel to the substrate.

Calviello teaches a structure(Fig. 8) wherein a portion(Ta/Au1) of the second stack(Ta/Au1) having different widths(Fig. 8); a contact bridge(air bridge) comprising a continuous piece of superconducting material(Mo, Col. 5, line 45), the continuous piece of the superconducting material(Mo, Col. 5, line 45) formed on a top surface of both the first stack(Ta1/Au1/Ta2/Ta2O5/Ta3/Au2) and the second stack(Ta/Au1), the top surface being parallel to the substrate(GAAsSi substrate).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of U.S. Patent No. 9,564,573, so that contact bridge comprising superconducting material, as taught by Calviello, in order to achieve low cost, high performance, small size, high reliability and reproducibility(col. 6, line 32-42). 



Regarding claim 3, claim 1 of U.S. Patent No. 9,564,573 teaches structure of claim 1, wherein: 
the first stack comprises a first counter electrode, a first dielectric layer, and a first base electrode; and the second stack comprises a second counter electrode, a second dielectric layer, and a second base electrode.

Regarding claim 4, claim 1 of U.S. Patent No. 9,564,573 teaches structure of claim 3, wherein the first base electrode and the second base electrode are on the substrate.

Regarding claim 5, claim 1 of U.S. Patent No. 9,564,573 teaches structure of claim 3, wherein the contact bridge connect the first counter electrode and the second counter electrode.

Regarding claim 6, claim 4 of U.S. Patent No. 9,564,573 teaches structure of claim 3, wherein the air gap underneath the contact bridge horizontally extends between the first counter electrode and the second counter electrode.



Regarding claim 8, claim 7 of U.S. Patent No. 9,564,573 teaches structure of claim 3, wherein the first dielectric layer and the second dielectric layer comprise a material, the material selected from the group consisting of hafnium oxide and aluminum oxide.

Regarding claim 9, claim 8 of U.S. Patent No. 9,564,573 teaches structure of claim 3, wherein the first base electrode and the second base electrode comprise a material, the material selected from the group consisting of niobium, titanium nitride, and aluminum.

Regarding claim 10, claim 10 of U.S. Patent No. 9,564,573 teaches structure of claim 3, wherein the first base electrode and the second base electrode are interdigitated electrodes on the substrate.

Regarding claim 11, claim 1 of U.S. Patent No. 9,564,573 teaches a method of configuring a Josephson junction structure, the method comprising:
forming a first stack and a second stack formed on a substrate; 
forming a contact bridge connecting the first stack and the second stack; and forming an air gap underneath the contact bridge, a part of the contact bridge directly opposing a part of the substrate.

Claim 1 of U.S. Patent No. 9,564,573 does not recite a portion of the first stack and a portion of the second stack having different widths and a contact bridge comprising a continuous piece of superconducting material, the continuous piece of the superconducting material formed on a top surface of both the first stack and the second stack, the top surface being parallel to the substrate.

Calviello teaches a method of making a structure(Fig. 8) wherein a portion(Ta/Au1) of the second stack(Ta/Au1) having different widths(Fig. 8); a contact bridge(air bridge) comprising a continuous piece of superconducting material(Mo, Col. 5, line 45), the continuous piece of the superconducting material(Mo, Col. 5, line 45) formed on a top surface of both the first stack(Ta1/Au1/Ta2/Ta2O5/Ta3/Au2) and the second stack(Ta/Au1), the top surface being parallel to the substrate(GAAsSi substrate).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of U.S. Patent No. 9,564,573, so that contact bridge comprising superconducting material, as taught by Calviello, in order to achieve low cost, high performance, small size, high reliability and reproducibility(col. 6, line 32-42). 

Regarding claim 12, claim 3 of U.S. Patent No. 9,564,573 teaches the method of claim 11, wherein the air gap underneath the contact bridge vertically extends between the contact bridge and the substrate.

Regarding claim 13, claim 1 of U.S. Patent No. 9,564,573 teaches the method of claim 11, wherein: the first stack comprises a first counter electrode, a first dielectric layer, and a first base electrode; and the second stack comprises a second counter electrode, a second dielectric layer, and a second base electrode.

Regarding claim 14, claim 1 of U.S. Patent No. 9,564,573 teaches the method of claim 13, wherein the first base electrode and the second base electrode are on the substrate.

Regarding claim 15, claim 1 of U.S. Patent No. 9,564,573 teaches the method of claim 13, wherein the contact bridge connect the first counter electrode and the second counter electrode.

Regarding claim 16, claim 4 of U.S. Patent No. 9,564,573 teaches the method of claim 13, wherein the air gap underneath the contact bridge horizontally extends between the first counter electrode and the second counter electrode.

Regarding claim 17, claim 5 of U.S. Patent No. 9,564,573 teaches the method of claim 13, wherein the air gap underneath the contact bridge horizontally extends between the first base electrode and the second base electrode.



Regarding claim 19, claim 8 of U.S. Patent No. 9,564,573 teaches the method of claim 13, wherein the first base electrode and the second base electrode comprise a material, the material selected from the group consisting of niobium, titanium nitride, and aluminum.

Regarding claim 20, claim 10 of U.S. Patent No. 9,564,573 teaches the method of claim 13, wherein the first base electrode and the second base electrode are interdigitated electrodes on the substrate.

Claims 1-4, 6-14, 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5-7, 9, 10, 12 and 14 of U.S. Patent No. 10,199,554 in view of  Calviello et al. (US 2001/0035524 A1).
Regarding claim 1, claim 1 of U.S. Patent No. 10,199,554 teaches a Josephson junction structure, the structure comprising: 
a first stack and a second stack formed on a substrate; 
a contact bridge connecting the first stack and the second stack; and 
an air gap underneath the contact bridge, a part of the contact bridge directly opposing a part of the substrate.

Claim 1 of U.S. Patent No. 10,199,554 does not recite a portion of the first stack and a portion of the second stack having different widths and a contact bridge comprising a continuous piece of superconducting material, the continuous piece of the superconducting material formed on a top surface of both the first stack and the second stack, the top surface being parallel to the substrate.

Calviello teaches a structure(Fig. 8) wherein a portion(Ta/Au1) of the second stack(Ta/Au1) having different widths(Fig. 8); a contact bridge(air bridge) comprising a continuous piece of superconducting material(Mo, Col. 5, line 45), the continuous piece of the superconducting material(Mo, Col. 5, line 45) formed on a top surface of both the first stack(Ta1/Au1/Ta2/Ta2O5/Ta3/Au2) and the second stack(Ta/Au1), the top surface being parallel to the substrate(GAAsSi substrate).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of U.S. Patent No. 10,199,554 so that contact bridge comprising superconducting material, as taught by Calviello, in order to achieve low cost, high performance, small size, high reliability and reproducibility(col. 6, line 32-42).

Regarding claim 2, claim 14 of U.S. Patent No. 10,199,554 teaches structure of claim 1, wherein the air gap underneath the contact bridge vertically extends between the contact bridge and the substrate.


the first stack comprises a first counter electrode, a first dielectric layer, and a first base electrode; and the second stack comprises a second counter electrode, a second dielectric layer, and a second base electrode.

Regarding claim 4, claim 3 of U.S. Patent No. 10,199,554 teaches structure of claim 3, wherein the first base electrode and the second base electrode are on the substrate.

Regarding claim 6, claim 10 of U.S. Patent No. 10,199,554 teaches structure of claim 3, wherein the air gap underneath the contact bridge horizontally extends between the first counter electrode and the second counter electrode.

Regarding claim 7, claim 6 of U.S. Patent No. 10,199,554 teaches structure of claim 3, wherein the air gap underneath the contact bridge horizontally extends between the first base electrode and the second base electrode.

Regarding claim 8, claim 9 of U.S. Patent No. 10,199,554 teaches structure of claim 3, wherein the first dielectric layer and the second dielectric layer comprise a material, the material selected from the group consisting of hafnium oxide and aluminum oxide.



Regarding claim 10, claim 16 of U.S. Patent No. 10,199,554 teaches structure of claim 3, wherein the first base electrode and the second base electrode are interdigitated electrodes on the substrate.

Regarding claim 11, claim 1 of U.S. Patent No. 10,199,554 teaches a method of configuring a Josephson junction structure, the method comprising:
forming a first stack and a second stack formed on a substrate; 
forming a contact bridge connecting the first stack and the second stack; and forming an air gap underneath the contact bridge, a part of the contact bridge directly opposing a part of the substrate.

Claim 1 of U.S. Patent No. 10,199,554 does not recite a portion of the first stack and a portion of the second stack having different widths and a contact bridge comprising a continuous piece of superconducting material, the continuous piece of the superconducting material formed on a top surface of both the first stack and the second stack, the top surface being parallel to the substrate.



Regarding claim 12, claim 14 of U.S. Patent No. 10,199,554 teaches the method of claim 11, wherein the air gap underneath the contact bridge vertically extends between the contact bridge and the substrate.

Regarding claim 13, claim 12 of U.S. Patent No. 10,199,554 teaches the method of claim 11, wherein: the first stack comprises a first counter electrode, a first dielectric layer, and a first base electrode; and the second stack comprises a second counter electrode, a second dielectric layer, and a second base electrode.



Regarding claim 16, claim 10 of U.S. Patent No. 10,199,554 teaches the method of claim 13, wherein the air gap underneath the contact bridge horizontally extends between the first counter electrode and the second counter electrode.

Regarding claim 17, claim 6 of U.S. Patent No. 10,199,554 teaches the method of claim 13, wherein the air gap underneath the contact bridge horizontally extends between the first base electrode and the second base electrode.

Regarding claim 18, claim 9 of U.S. Patent No. 10,199,554 teaches the method of claim 13, wherein the first dielectric layer and the second dielectric layer comprise a material, the material selected from the group consisting of hafnium oxide and aluminum oxide.

Regarding claim 19, claim 5 of U.S. Patent No. 10,199,554 teaches the method of claim 13, wherein the first base electrode and the second base electrode comprise a material, the material selected from the group consisting of niobium, titanium nitride, and aluminum.

.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 7 of U.S. Patent No. 10,381,542 in view of  Calviello et al. (US 2001/0035524 A1).
Regarding claim 1, claim 1 of U.S. Patent No. 10,381,542 teaches a Josephson junction structure, the structure comprising: 
a first stack and a second stack formed on a substrate; 
a contact bridge connecting the first stack and the second stack; and 
an air gap underneath the contact bridge, a part of the contact bridge directly opposing a part of the substrate.

Claim 1 of U.S. Patent No. 10,381,542 does not recite a portion of the first stack and a portion of the second stack having different widths and a contact bridge comprising a continuous piece of superconducting material, the continuous piece of the superconducting material formed on a top surface of both the first stack and the second stack, the top surface being parallel to the substrate.

Calviello teaches a structure(Fig. 8) wherein a portion(Ta/Au1) of the second stack(Ta/Au1) having different widths(Fig. 8); a contact bridge(air bridge) comprising a 

Regarding claim 2, claim 2 of U.S. Patent No. 10,381,542 teaches structure of claim 1, wherein the air gap underneath the contact bridge vertically extends between the contact bridge and the substrate.

Regarding claim 3, claim 1 of U.S. Patent No. 10,381,542 teaches structure of claim 1, wherein: 
the first stack comprises a first counter electrode, a first dielectric layer, and a first base electrode; and the second stack comprises a second counter electrode, a second dielectric layer, and a second base electrode.

Regarding claim 4, claim 1 of U.S. Patent No. 10,381,542 teaches structure of claim 3, wherein the first base electrode and the second base electrode are on the substrate.



Regarding claim 6, claim 3 of U.S. Patent No. 10,381,542 teaches structure of claim 3, wherein the air gap underneath the contact bridge horizontally extends between the first counter electrode and the second counter electrode.

Regarding claim 7, claim 4 of U.S. Patent No. 10,381,542 teaches structure of claim 3, wherein the air gap underneath the contact bridge horizontally extends between the first base electrode and the second base electrode.

Regarding claim 8, claim 5 of U.S. Patent No. 10,381,542 teaches structure of claim 3, wherein the first dielectric layer and the second dielectric layer comprise a material, the material selected from the group consisting of hafnium oxide and aluminum oxide.

Regarding claim 9, claim 6 of U.S. Patent No. 10,381,542 teaches structure of claim 3, wherein the first base electrode and the second base electrode comprise a material, the material selected from the group consisting of niobium, titanium nitride, and aluminum.



Regarding claim 11, claim 1 of U.S. Patent No. 10,381,542 teaches a method of configuring a Josephson junction structure, the method comprising:
forming a first stack and a second stack formed on a substrate; 
forming a contact bridge connecting the first stack and the second stack; and forming an air gap underneath the contact bridge, a part of the contact bridge directly opposing a part of the substrate.

Claim 1 of U.S. Patent No. 10,381,542 does not recite a portion of the first stack and a portion of the second stack having different widths and a contact bridge comprising a continuous piece of superconducting material, the continuous piece of the superconducting material formed on a top surface of both the first stack and the second stack, the top surface being parallel to the substrate.

Calviello teaches a method of making a structure(Fig. 8) wherein a portion(Ta/Au1) of the second stack(Ta/Au1) having different widths(Fig. 8); a contact bridge(air bridge) comprising a continuous piece of superconducting material(Mo, Col. 5, line 45), the continuous piece of the superconducting material(Mo, Col. 5, line 45) formed on a top surface of both the first stack(Ta1/Au1/Ta2/Ta2O5/Ta3/Au2) and the second 

Regarding claim 12, claim 2 of U.S. Patent No. 10,381,542 teaches the method of claim 11, wherein the air gap underneath the contact bridge vertically extends between the contact bridge and the substrate.

Regarding claim 13, claim 1 of U.S. Patent No. 10,381,542 teaches the method of claim 11, wherein: the first stack comprises a first counter electrode, a first dielectric layer, and a first base electrode; and the second stack comprises a second counter electrode, a second dielectric layer, and a second base electrode.

Regarding claim 14, claim 1 of U.S. Patent No. 10,381,542 teaches the method of claim 13, wherein the first base electrode and the second base electrode are on the substrate.



Regarding claim 16, claim 1 of U.S. Patent No. 10,381,542 teaches the method of claim 13, wherein the air gap underneath the contact bridge horizontally extends between the first counter electrode and the second counter electrode.

Regarding claim 17, claim 3 of U.S. Patent No. 10,381,542 teaches the method of claim 13, wherein the air gap underneath the contact bridge horizontally extends between the first base electrode and the second base electrode.

Regarding claim 18, claim 5 of U.S. Patent No. 10,381,542 teaches the method of claim 13, wherein the first dielectric layer and the second dielectric layer comprise a material, the material selected from the group consisting of hafnium oxide and aluminum oxide.

Regarding claim 19, claim 6 of U.S. Patent No. 10,381,542 teaches the method of claim 13, wherein the first base electrode and the second base electrode comprise a material, the material selected from the group consisting of niobium, titanium nitride, and aluminum.

.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calviello et al. (US 2001/0035524 A1).
Regarding claim 1, Calviello teaches a structure(Fig. 8),
the structure comprising: 
a first stack(Ta1/Au1/Ta2/Ta2O5/Ta3/Au2) and a second stack(Ta/Au1) formed on a substrate(GAAsSi substrate), a portion(Ta1/Au1) of the first 
a contact bridge(air bridge) comprising a continuous piece of superconducting material(Mo, Col. 5, line 45), the continuous piece of the superconducting material(Mo, Col. 5, line 45) formed on a top surface of both the first stack(Ta1/Au1/Ta2/Ta2O5/Ta3/Au2) and the second stack(Ta/Au1), the top surface being parallel to the substrate(GAAsSi substrate); and 
an air gap(air gap under air bridge) underneath the contact bridge(air bridge), a part of the contact bridge(air bridge) directly opposing a part of the substrate(GAAsSi substrate).

The preamble recitation of Josephson junction structure is an intended use of the invention and is not limiting because the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.  MPEP 2111.02
Regarding claim 2, Calviello teaches the structure of claim 1, wherein the air gap(air gap under air bridge) underneath the contact bridge(air bridge) vertically extends between the contact bridge(air bridge) and the substrate(GAAsSi substrate).

Regarding claim 11, Calviello teaches method of configuring a structure, the method comprising: 

forming a contact bridge(air bridge) comprising a continuous piece of superconducting material(Mo, Col. 5, line 45), the continuous piece of the superconducting material(Mo, Col. 5, line 45) formed on a top surface of both the first stack(Ta1/Au1/Ta2/Ta2O5/Ta3/Au2) and the second stack(Ta/Au1), the top surface being parallel to the substrate(GAAsSi substrate); and forming an air gap(air gap under air bridge) underneath the contact bridge(air bridge), a part of the contact bridge(air bridge) directly opposing a part of the substrate(GAAsSi substrate).

The preamble recitation of Josephson junction structure is an intended use of the invention and is not limiting because the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.  MPEP 2111.02


Regarding claim 12, Calviello teaches the structure of claim 11, wherein the air gap(air gap under air bridge) underneath the contact bridge(air bridge) vertically extends between the contact bridge(air bridge) and the substrate(GAAsSi substrate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden (US 5,202,630) of record in view of Higashino et al. (US 5,721195) as cited on the IDS of 5/21/2019 of record and Amin et al. (US 2002/0121636 A1).
Regarding claim 1, Marsden teaches a Josephson junction structure(Fig. 4), the structure comprising: 
a first stack(right 52, 60) and a second stack(left 52, 60) formed on a substrate(42); 
a contact bridge(46) comprising a continuous piece of superconducting material(col. 5, lines7-16), the continuous piece of the superconducting material formed on a top surface of both the first stack(right 52, 60) and the second stack(left 52, 60), the top surface being parallel to the substrate(42); and 
an gap(50) underneath the contact bridge(46), a part of the contact bridge(46) directly opposing a part of the substrate(42).

Marsden does not teach a portion of the first stack and a portion of the second stack having different widths and an air gap(50). Marsden does teach the gap(50) is filled with an insulating material(col. 5, lines 17-27).

Higashino teaches Josephson junction structure(Fig. 17) comprising an air gap(32, “air bridge”,  Col. 19. Lines 47-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dielectric material of Marsden with the air since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Marsden and Higashino do not teach a portion of the first stack and a portion of the second stack having different widths.

Amin teaches a Josephson junction structure(Fig. 3B) wherein a portion of the first stack and a portion of the second stack having different widths. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marsden, so that  a portion of the first stack and a portion of the second stack having different widths, as taught by Amin, in order to achieve a small magnetic flux(¶0123).

Regarding claim 2, Marsden teaches the structure of claim 1, wherein the gap(50) underneath the contact bridge(46) vertically extends between the contact bridge(46) and the substrate(42).

Marsden does not teach an air gap(50). Marsden does teach the gap(50) is filled with an insulating material(col. 5, lines 17-27).

Higashino teaches Josephson junction structure(Fig. 17) comprising an air gap(32, “air bridge”,  Col. 19. Lines 47-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dielectric material of Marsden with the air since it has been held to be within the general skill of a 

Regarding claim 3, Marsden teaches the structure of claim 1, wherein: 
the first stack(right 52, 60) comprises a first counter electrode(right 58, col. 5, lines 27-42), a first dielectric layer(right 56, col. 5, lines 27-42), and a first base electrode(right 54, col. 5, lines 27-42); and 
the second stack(left 52, 60) comprises a second counter electrode(left 58, col. 5, lines 27-42), a second dielectric layer(left 56, col. 5, lines 27-42), and a second base electrode(left 54, col. 5, lines 27-42).

Regarding claim 4, Marsden teaches the structure of claim 3, wherein the first base electrode(right 54, col. 5, lines 27-42) and the second base electrode(left 54, col. 5, lines 27-42) are on the substrate(42).

Regarding claim 5, Marsden teaches the structure of claim 3, wherein the contact bridge(46) [electrically] connect the first counter electrode(right 58, col. 5, lines 27-42) and the second counter electrode(left 58, col. 5, lines 27-42).

Regarding claim 6, Marsden teaches the structure of claim 3, wherein the gap(50) underneath the contact bridge(46) horizontally extends between the first counter 

Marsden does not teach an air gap(50). Marsden does teach the gap(50) is filled with an insulating material(col. 5, lines 17-27).

Higashino teaches a Josephson junction structure(Fig. 17) comprising an air gap(32, “air bridge”,  Col. 19. Lines 47-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dielectric material of Marsden with the air since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Regarding claim 7, Marsden teaches the structure of claim 3, wherein the gap(50) underneath the contact bridge(46) horizontally extends between the first base electrode(right 54, col. 5, lines 27-42) and the second base electrode(left 54, col. 5, lines 27-42).

Regarding claim 8, Marsden teaches the structure of claim 3, wherein the first dielectric layer(right 56, col. 5, lines 27-42) and the second dielectric layer(left 56, col. 5, lines 27-42) comprise a material, the material selected from the group consisting of hafnium oxide and aluminum oxide(aluminum oxide, col. 5, lines 27-42).

Regarding claim 9, Marsden teaches the structure of claim 3, wherein the first base electrode(right 54, col. 5, lines 27-42) and the second base electrode(left 54, col. 5, lines 27-42) comprise a material, the material selected from the group consisting of niobium, titanium nitride, and aluminum(aluminum, col. 5, lines 27-42).

Regarding claim 11, Marsden teaches a method of configuring a Josephson junction structure(Fig. 4), the method comprising: 
forming a first stack(right 52, 60) and a second stack(left 52, 60) formed on a substrate(42); 
forming a contact bridge(46) comprising a continuous piece of superconducting material(col. 5, lines7-16), the continuous piece of the superconducting material(col. 5, lines7-16) formed on a top surface of both the first stack(right 52, 60) and the second stack(left 52, 60), the top surface being parallel to the substrate(42); and 
forming an gap(50) underneath the contact bridge(46), a part of the contact bridge(46) directly opposing a part of the substrate(42).

Marsden does not teach a portion of the first stack and a portion of the second stack having different widths and an air gap(50). Marsden does teach the gap(50) is filled with an insulating material(col. 5, lines 17-27).



Marsden and Higashino do not teach a portion of the first stack and a portion of the second stack having different widths.

Amin teaches a Josephson junction structure(Fig. 3B) wherein a portion of the first stack and a portion of the second stack having different widths. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marsden, so that  a portion of the first stack and a portion of the second stack having different widths, as taught by Amin, in order to achieve a small magnetic flux(¶0123).

Regarding claim 12, Marsden teaches the method of claim 11, wherein the gap(50) underneath the contact bridge(46) vertically extends between the contact bridge(46) and the substrate(42).



Regarding claim 14, Marsden teaches the method of claim 13, wherein the first base electrode(right 54, col. 5, lines 27-42) and the second base electrode(left 54, col. 5, lines 27-42) are on the substrate(42).

Regarding claim 15, Marsden teaches the method of claim 13, wherein the contact bridge(46) [electrically] connect the first counter electrode(right 58, col. 5, lines 27-42) and the second counter electrode(left 58, col. 5, lines 27-42).

Regarding claim 16, Marsden teaches the method of claim 13, wherein the gap(50) underneath the contact bridge(46) horizontally extends between the first counter electrode(right 58, col. 5, lines 27-42) and the second counter electrode(left 58, col. 5, lines 27-42).

Regarding claim 17, Marsden teaches the method of claim 13, wherein the gap(50) underneath the contact bridge(46) horizontally extends between the first base 

Marsden does not teach an air gap(50). Marsden does teach the gap(50) is filled with an insulating material(col. 5, lines 17-27).

Higashino teaches Josephson junction structure(Fig. 17) comprising an air gap(32, “air bridge”,  Col. 19. Lines 47-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the dielectric material of Marsden with the air since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Regarding claim 18, Marsden teaches the method of claim 13, wherein the first dielectric layer(right 56, col. 5, lines 27-42) and the second dielectric layer(left 56, col. 5, lines 27-42) comprise a material, the material selected from the group consisting of hafnium oxide and aluminum oxide(aluminum oxide, col. 5, lines 27-42).

Regarding claim 19, Marsden teaches the method of claim 13, wherein the first base electrode(right 54, col. 5, lines 27-42) and the second base electrode(left 54, col. 5, lines 27-42) comprise a material, the material selected from the group consisting of niobium, titanium nitride, and aluminum(aluminum, col. 5, lines 27-42).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marsden (US 5,202,630) of record, Higashino et al. (US 5,721195) as cited on the IDS of 5/21/2019 of record and Amin et al. (US 2002/0121636 A1) as applied to claim 1 and 11 above, further in view of  Weides et al. (“Coherence in transom qubit with epitaxial tunnel junction”) as cited in the IDs of 5/21/2019, of record.
Regarding claim 10, Marsden, in view of Higashino and Amin, teaches the structure of claim 3, but is silent in regards to the first base electrode(right 54, col. 5, lines 27-42) and the second base electrode(left 54, col. 5, lines 27-42) are interdigitated electrodes on the substrate(42).

Weides teaches a Josephson junction structure(FIG. 1 (b)), wherein the first base electrode (SI forming lower electrode of Cidc, Page 1, Col. 2, Para. 1) and the second base electrode (SI forming upper Cidc, Page 1, Col. 2, Para. 1) are interdigitated electrodes (Cidc, Page 1, Col. 1, Para. 1) on the substrate (c-AI203, Page 1, Col. 2, Para. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have formed modify the device of Marsden, so that the first base electrode and the second base electrode are interdigitated electrodes on the substrate, as taught by Weides, in order to form scalable qubits with a high integration density(abstract).



Weides teaches a Josephson junction structure(FIG. 1 (b)), wherein the first base electrode (SI forming lower electrode of Cidc, Page 1, Col. 2, Para. 1) and the second base electrode (SI forming upper Cidc, Page 1, Col. 2, Para. 1) are interdigitated electrodes (Cidc, Page 1, Col. 1, Para. 1) on the substrate (c-AI203, Page 1, Col. 2, Para. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have formed modify the device of Marsden, so that the first base electrode and the second base electrode are interdigitated electrodes on the substrate, as taught by Weides, in order to form scalable qubits with a high integration density(abstract).


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because of new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892